Citation Nr: 1550404	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  06-25 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent prior to March 15, 2015, and in excess of 50 percent as of March 15, 2015, for a psychiatric disability.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1990 to May 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the VA Regional Office (RO) in Jackson, Mississippi, and an October 2011 rating decision from the Appeals Management Center in Washington, D.C.  This matter was previously remanded in July 2014.

In July 2007, the Veteran testified before the RO.  A transcript of that hearing is of record.  

During the pendency of the appeal, an April 2014 rating decision granted a higher rating for a psychiatric disability.  As the higher rating does not constitute a grant of the full benefit sought on appeal, the claims for increased ratings remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The Board notes that the Veteran submitted a statement in March 2014, expressing a desire to withdraw the claim for TDIU.  The Veteran reported that he was still working and was only seeking TDIU for a period from 2005 to 2009, when he was unemployed.  The Board has considered the Veteran's correspondence as a clarification and not a withdraw of the claim for TDIU.  Additionally, during the course of this appeal, in December 2014, the Veteran submitted additional correspondence indicating that he was now seeking entitlement to TDIU as of April 2014.

The issue of entitlement to TDIU is REMANDED to the Agency of Original Jurisdiction.

FINDINGS OF FACT

1.  From June 5, 2005, the effective date of service connection to September 23, 2013, the Veteran's psychiatric disability was manifested by symptoms that most nearly approximated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupation task with such symptoms as depressed mood and anxiety.

2.  As of September 23, 2013, the Veteran's service-connected psychiatric disability more nearly approximated occupational and social impairment with deficiencies in most areas such as work, and mood, due to such symptoms as depression, anxiety, and suicidal ideation, and difficulty in adapting to stressful circumstances including work or work like settings as well as an inability to establish and maintain effective relationships.  Total occupational and social impairment was not shown. 


CONCLUSIONS OF LAW

1.  From June 5, 2005 to September 23, 2013, the criteria for a rating of in excess of 30 percent for a psychiatric disability were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.20, 4.130, 4.132, Diagnostic Code 9432 (2015).

2.  As of September 23, 2013, the criteria for a 70 percent rating, but not higher, for a psychiatric disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.20, 4.130, Diagnostic Code 9432 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified by letters dated in August 2005, March 2006, and January 2011.  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim). 

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication of the April 2015 supplemental statement of the case and April 2015 rating decision.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements has been fulfilled.  All relevant, identified, and available evidence has been obtained and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, or available evidence.  VA provided the appellant with an adequate examinations and obtained adequate opinions concerning the Veteran's psychiatric disability in March 2007, May 2011, October 2014, March 2015, and May 2015.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2015).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015). 

The Veteran's entire history is to be considered when assigning disability ratings.  38 C.F.R. § 4.1 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of assignment of different ratings for distinct periods of time, based on the facts found is required.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all of the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claim file shows, or fails to show, with respect to the claim.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

When rating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  VA shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2015).  When rating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2015).

Pursuant to the General Rating Formula for Mental Disorders, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships. 

A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2015).

The listed symptoms in the General Rating Formula are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  It is not required to find the presence of all, most, or even some, of the enumerated symptoms for particular ratings.  The list of examples provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each Veteran and disorder, and the effect of those symptoms on social and work impairment.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

VA considers psychiatric disabilities based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  38 C.F.R. §§ 4.125, 4.130 (2015).  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between 0 and 100, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.

The Board notes that the newer DSM-V has now been officially released.  An interim final rule was issued on August 4, 2014, that replaced the DSM-IV with the DSM-V.  However, the provisions of the interim final rule apply to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.  Jurisdiction over the present appeal was first conferred to the Board earlier and thus DSM-IV applies.

GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning "pretty well" and has some meaningful interpersonal relationships.  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, 4th. ed. (1994).

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, 4th. ed. (1994).

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, 4th. ed. (1994).

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, 4th. ed. (1994).

The Veteran was assigned with an initial 30 percent rating from June 5, 2005 to March 16, 2015, and 50 percent thereafter, for a psychiatric disability to include bipolar disorder, anxiety, and depression pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9432 (2015).

A May 2005 VA treatment record notes that the Veteran was admitted for treatment concerning suicidal ideations.  

A June 2005 VA treatment record shows that the Veteran was admitted to the Ambulatory Opioid Substitution Program for treatment.  The Veteran reported that his knee disability interfered with his life.  It was noted that the Veteran had completed thirteen years of eduction and two months of technical training.  His usual or last job occupation was noted as unemployed and unskilled.  The Veteran reported that he experienced psychological or emotional problems during two days in the past 30 days which consisted of depression, anxiety, and trouble understanding, concentrating, and remembering.  He denied any suicidal ideations.  The Veteran was diagnosed with cocaine and alcohol dependency and assigned a GAF of 30.  

A July 2005 VA treatment record shows that the Veteran was assessed with early remission from cocaine and alcohol, depression, and anxiety.  The Veteran's cognition was alert and oriented with no hallucinations reported.  The Veteran was diagnosed with cocaine dependences, alcohol dependence, substance-inducted mood disorder, and depression versus bipolar disorder.  He was assigned a GAF of 45.  

A November 2005 VA treatment record shows that the Veteran reported increased stress with his spouse.  He reported not sleeping well and that symptoms of hypervigilance continued.  He was noted to have a normal general appearance with regular speech patterns.  His mood was noted as irritable.  His affect was congruent with a linear thought process.  No delusions, suicidal ideations, homicidal ideations, or hallucinations were reported.  The Veteran was diagnosed with substance dependency and a mood disorder not otherwise specified.  He was assessed with a GAF score of 50.  

A June 2006 VA treatment record diagnosed the Veteran with a substance induced mood disorder with psychotic features.  A GAF of 60 was assigned.  The Veteran reported depression and suicidal ideations.  It was noted that the Veteran was using alcohol and cocaine after a previous discharge and had not been compliant with medications.  He was treated, showed improvement, and discharged to himself.  

A July 2006 VA treatment record shows that the Veteran was diagnosed with alcohol and cocaine dependency, and a mood disorder not otherwise specified with a GAF score of 30.  It was noted that the Veteran's chief complaint was cocaine dependency.  Mental status examination showed that the Veteran was alert and cooperative.  His speech was coherent and goal oriented without loose associations or flight of ideas.  His affect was appropriate and he had a pleasant mood.  He denied homicidal or suicidal ideations and was not at risk to himself or others.  No hallucinations or delusions were reported.  His memory appeared to be grossly intact to immediate, recent, and remote recall.  

A March 2007 VA mental health examination report shows that the Veteran reported that his left knee disability made him feel less of man because he could not support his family, while his spouse was working.  He reported that he was depressed and anxious.  The Veteran reported that his sleep had been interrupted due to pain in his legs and back.  He reported a lack of motivation, low energy, irritability, and felt as though people looked at him funny.  The Veteran reported auditory hallucinations in the past, but during the examination expressed that while he may have conversations with those thoughts, he recognized that they came from his own mind.  But he also reported that those voices may tell him to do bad things like drive a car into a wreck, but he never acted on any of these suggestions.  The Veteran also reported being irritable and aggressive at times.  The examiner reported that the Veteran's psychiatric condition resulted in moderate impairment of both social and industrial functioning by limiting his ability to follow directions, maintain attention, get along with co-workers or supervisors, deal appropriately with constructive criticism, and control impulsive aggression.  The Veteran reported that he was married since 1996 and had two children.  He reported that their relationship had been good although he was once asked to leave due to substance abuse.  The Veteran reported that he last worked in 2003 as a cook and was unemployed due to his inability to stand up for longer period of time due to the knee disability.  He reported that he had not missed work due to psychiatric issues, but reported being fired in 1997 and 1999 for getting into arguments.  With regard to employment functioning, he reported that he was unable to work due to physical reasons.  The examiner reported that the Veteran's mental health problems would result in a moderate impairment in industrial capability due to impulsivity, difficulty following directions, and trouble getting along with co-workers.  The Veteran lived with his spouse and two children.  He reported that he spent most of the day watching television and trying to get housework done.  On occasion, he reported visiting with old friends.  Mental status examination was noted to be normal as the Veteran showed no evidence of clearly illogical or delusional thought processes.  The Veteran was also not shown to express any suicidal or violent ideations.  The Veteran was diagnosed with mood disorder not otherwise specified with cocaine and alcohol dependency.  He was assessed with a GAF score of 55.  

A July 2007 VA treatment record shows that the Veteran was diagnosed with a mood disorder not otherwise specified, with improved depression.  He was assessed with a GAF score of 50.  The Veteran reported no hallucinations, delusions, suicidal or homicidal ideations.  

A May 2008 VA treatment record shows that the Veteran noticed some irritability and thought racing.  He reported that his sleeping was fine.  No suicidal or homicidal ideations were reported.  The Veteran reported no hallucinations.  He was diagnosed with a bipolar disorder not otherwise specified and assigned a GAF score of 55.  

An October 2008 VA treatment record shows that the Veteran began using alcohol again and could not resist the urge.  He reported many thoughts about hurting other people.  He also reported getting into an altercation with another person after he ran his car into a tree.  The Veteran also reported sleeping difficulties since discharge with thoughts of hurting others.  The Veteran was assessed with alcohol and cocaine dependency and a bipolar disorder.  He was assessed with a GAF of 40.  

A November 2008 VA treatment record shows that the Veteran was now sober.  He reported that he had some racing thoughts and dysphoria.  The Veteran was alert and cooperative.  His speech was coherent and affect was appropriate.  No suicidal or homicidal ideations were reported.  The Veteran also noted that he had no hallucinations or delusion.  While the Veteran reported that he was not working, he noted that he had submitted applications for employment opportunities.  

A May 2011 VA mental disorders examination report shows that the Veteran was diagnosed with a bipolar II disorder with alcohol abuse in full sustained remission.  He was assessed with a GAF of 55.  The Veteran reported severe problems with his sleep pattern on a daily basis and also problems with irritability.  He reported no thoughts of suicide.  The Veteran reported problems with feelings of worthlessness and guilt.  Mental status examination found that the Veteran was alert and attentive.  He was noted to be oriented to person, place, time, and situation.  He was assessed with normal psychomotor activity.  His speech functions were appropriate for rate volume, prosody, and fluency with no evidence of paraphasic errors.  His vocabulary and grammar skills were suggestive of intellectual functioning within an average range.  He reported that his mood was depressed and irritable.  His memory functions were grossly intact.  The Veteran denied any suicidal or homicidal ideations.  It was noted that the Veteran had started working at the in May of 2009 in housekeeping.  After he received his bachelor's degree in August 2010, the Veteran was promoted to a vocational rehabilitation specialist.  The examiner noted that the Veteran held the job despite his mental health status of being bipolar.  The examiner also noted that the Veteran had been accepted into a master's degree program for social work at Jackson State University.  

Based on the above, the Board finds that a disability rating in excess of 30 percent was not warranted prior to September 23, 2013.  The Veteran did not demonstrate symptoms such as flattened affect, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks), impaired judgment, or impaired abstract thinking.  There is also no evidence of weekly panic attacks.  His speech was normal through that period.  While there is evidence of that the Veteran had some disturbance of mood and depression, an incident of auditory hallucinations, and suicidal thoughts, those incidents were not of the severity required for the next higher rating criteria for 50 percent as they did not result in a sufficient level of social and industrial impairment.  

The presence or absence of certain symptoms is not necessarily determinative.  Those symptoms must ultimately result in the occupational and social impairment in the referenced areas.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  The VA treatment records, VA examination reports, and vocational rehabilitation records were not indicative of occupational and social impairment that approximated the criteria for a 50 percent or higher rating.  The findings of the VA examiners and assessments in VA treatment records show that the Veteran had occupational and social impairment with difficulty in establishing effective work and social relationships.  While the Veteran was not working from June 2005 to May 2009, the records indicate that during this time frame the Veteran was earning a bachelor's degree in psychology and attained a grade point average of 3.341.  Additionally, the Board notes that the records show that from May 2005 to September 2013, that the Veteran had a productive work history which included being promoted from housekeeping to a position as a vocational rehabilitation specialist.  The Board also notes that the Veteran earned a master's degree during that time while working at VA and attained a graduate school grade point average of 3.667.  While there is some indication that at times the Veteran's bipolar disability caused difficulty with the educational and employment areas, there is no evidence that his bipolar disorder had any negative effect on the ability to work or succeed in school beyond that envisioned by the 30 percent rating.  He was also shown to enjoy a positive home with his wife and children.  While there are findings that the Veteran's marital relationship was strained at times, the fact that he reported that he had been married and lived with his two children is evidence against the claim for an increased rating prior to September 23, 2013.

Accordingly, in this case, the Board finds that the existence and severity of the Veteran's psychiatric symptoms are adequately contemplated by the relevant rating criteria.  Many of the symptoms are specifically listed in the General Rating Formula for Mental Disorders, and the others are common psychiatric symptoms that, while not specifically listed, are comparable indicators of the type of occupational and social impairment contemplated in the Rating Formula.  The Board finds that the Veteran's symptoms as described are consistent with the currently assigned 30 percent disability rating and do not meet the criteria for a higher rating prior to September 23, 2013.

With respect to the Veteran's GAF scores, the evidence of record documents GAF scores of 30, 45, 50, 60, 30, 55, 50, 55, 40, and 55 which contemplate impairment in several areas as moderate to severe symptoms.  According to the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV), a GAF score is a scale indicating psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  The GAF score assigned, like an examiners assessment of the severity of a condition, is not dispositive of the percentage rating issue.  Rather, it must be considered in light of the actual symptoms of a psychiatric disorder, which provide the primary basis for the rating assigned.  38 C.F.R. § 4.126(a) (2015).  Thus, GAF scores are not, in and of themselves, the dispositive element in rating a disability, and the Board generally places more probative weight on the specific clinical findings noted on examinations.

In this case, the clinical findings during the time period at issue do not substantiate GAF scores indicative of more than moderate to severe symptomatology.  Although some of the medical evidence suggests that the Veteran's psychiatric symptomatology fell into the moderate to the severe range, the evidence does not establish that the Veteran's psychiatric symptomatology resulted in moderate deficiencies or met the symptomatology for a rating greater than 30 percent, which requires occupational and social impairment with reduced reliability and productivity.  The Board finds that the clinical findings of records demonstrate a degree of impairment consistent with no more than the currently assigned 30 percent rating. 

According to DSM-IV, GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).  GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Here, while the Veteran was assessed GAF scores of 30 on two occasions and 45 and 40 on two other occasions, the clinical evidence itself shows that the Veteran's symptomatology was consistent with no more than mild or moderate symptoms or mild difficulty in social, occupational, or school functioning.  The Veteran is shown to have family that he socializes with, earned a bachelors and master degree's with successful grade point averages, and was promoted during employment with VA.  Therefore, the Board finds that prior the September 23, 2013, a rating in excess of 30 percent is not warranted.  

The Board acknowledges that the Veteran is competent to report symptoms of a psychiatric disability.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  There is no basis to question the credibility of those statements.  However, the Veteran is not competent to identify a specific level of disability of a psychiatric disability according to the appropriate diagnostic code.  Competent evidence concerning the nature and extent of his service-connected psychiatric disability has been provided by VA medical professionals who have examined and treated him.  The medical findings directly address the criteria under which the disability is evaluated.  The Board finds these records to be the only competent and probative evidence of record, and therefore is accorded greater weight than the Veteran's subjective complaints of increased symptomatology.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).

Consequently, the Board finds that the weight of the evidence is against assigning a rating in excess of 30 percent from the June 5, 2005, effective date of service connection to September 23, 2013, for a psychiatric disability.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As of September 23, 2013

An October 2013 VA treatment record shows that the Veteran was admitted to a VA hospital for depressed mood and a suicidal ideation with a plan to overdose of pills on September 23, 2013.  The Veteran reported that he stopped taking his psychiatric medications two months prior and started to feel depressed and socially withdrawn.  He reported a relapse in August 2013 for cocaine and alcohol.  He reported depressed mood, lack of concentration, low energy levels, loss of interest in pleasurable activities, social isolation, and difficulty sleeping.  The Veteran reported occasional suicidal ideations, but the day prior to his admission he was planning on going back to work, but worried about his co-workers questions about his absences and therefore felt he should kill himself.  Those feeling were expressed to his spouse, who drove him to the emergency room.  The Veteran was diagnosed with a bipolar II disorder with cocaine and alcohol dependency.  He was assessed with a GAF of 40.  

A November 2013 VA treatment record shows that the Veteran was admitted for treatment for bipolar disorder.  He was hospitalized for observation from November 26, 2013, through December 3, 2013.   

A December 2013 VA treatment record shows that the Veteran reported feeling less depressed but also about hurting himself.  He was noted to be calm, cooperative, and had good eye contact.  His personal hygiene and grooming were noted be improving.  The Veteran denied suicidal or homicidal ideations or perceptual disturbances.  He was alert, but his attention, concentration, and judgement were limited.  The Veteran was placed on the facilities high risk for suicide list.  

An October 2014 VA mental disorders examination report shows that the Veteran was diagnosed with an unspecified bipolar disorder, cocaine use disorder, alcohol use disorder, and cannabis use disorder.  The examiner reported that it was not possible to differentiate what portion of each diagnosis was responsible for symptomatology.  The examiner reported that the Veteran's psychiatric disability was a mental condition that had been formally diagnosed, but symptoms were not severe enough either to interfere with occupational and social functioning or to require continuous medication.  The examiner noted that the Veteran lived with his spouse and children.  The Veteran reported that he did not have many friends and family that he socialized with and that people told him that he was hard to be around.  The examiner noted that the Veteran studied at Jackson State University from 2004 to 2013, where he received a bachelor's and master's degree.  The Veteran also began working at VA in 2009.  He reported that he was terminated due to being absent without leave.  The Veteran reported that the felt he could not leave the house due to anxiety, panic, excessive worry, and poor hygiene.  He reported that he worked at the VA until March 2014 and had not worked since.  The Veteran reported that since October 2013, he had trouble typing, trouble focusing, had irritability, and did not want to be around other people.  The Veteran was noted to be on social security benefits for bipolar disorder.  A mental status examination found that the Veteran had depressed mood and anxiety.  His eye contact was noted to be poor.  The Veteran appeared agitated and irritable.  He was alert and fully oriented.  His speech was normal in rate, tone, and syntax.  His thought content and processes were unremarkable.  His mood was presented as irritable with a consistent affect.  No observable responsiveness to internal stimuli was noted.  The Veteran reported no hallucinations or delusions.  Suicidal ideations were endorsed with no plan or intent.  Homicidal ideations were denied.  The examiner reported no observable impairments in attention, concentration, or memory.  The examiner remarked that the Veteran was not diagnosed with a bipolar disorder until 2007, thirteen years after discharge.  Additionally, it was noted that the Veteran had not been seen for mental health care in the last years and had not had his prescriptions refilled.  The examiner provided an opinion that the Veteran's bipolar disorder was not related to service.  

A December 2014 VA treatment note indicated that medical staff reported that the Veteran should not return to his previous employment in Vocational Rehabilitation due to the stresses involved.  

A March 2015 VA mental disorders examination report shows that the Veteran was diagnosed with bipolar disorder type I with anxious distress which was moderately severe and alcohol use disorder in remission.  The examiner characterized the Veteran's social and occupation impairment as having a reduced reliability and productivity.  The examiner noted that the Veteran had attained a bachelor's degree in psychology in 2010 and then attained a master's degree in 2013.  It was noted that he had an undergraduate grade point average of 3.341 and a graduate school grade point average of 3.667.  The examiner reported that the Veteran was unemployed secondary to college attendance from 2004 to 2008.  From 2009 to 2014, the Veteran was noted to have worked at the VA and last worked in April 2014 after he was given a decreased case load and used his leave without pay.  The examiner reported that the Veteran had symptoms of a depressed mood, anxiety, suspiciousness, panic attacks that occurred weekly, chronic sleep impairment, mild memory loss, flattened effect, and a difficulty in establishing and maintaining effective work and social relationships.  The examiner opined that on the basis of the Veteran's diagnosis of a bipolar disorder in combination with the findings of the social security disability determination, with his job history of being unable to sustain employment, that the Veteran has met the criteria for TDIU.  Therefore, the examiner found that the Veteran's bipolar disorder was at least as likely as not the cause of his inability to sustain gainful employment.  

Based on the above, the Board finds that a disability rating of 70 percent but no higher is warranted as of September 23, 2013.  During this period the pertinent medical evidence shows that the Veteran's service-connected psychiatric disability was manifested symptoms of suicidal ideation that caused the Veteran to be hospitalized.  Additionally the evidence shows that the Veteran's psychiatric disability caused symptoms of sleep disturbance, depression, anxiety, some suicidal ideation, social isolation, avoidance behaviors, markedly diminished interest or participation in significant activities, feeling of detachment or estrangement from others, impaired memory, difficulty adapting to stressful circumstances including work and work like settings, and an inability to establish and maintain effective relationships.  Collectively, those symptoms are indicative of occupational and social impairment with deficiencies in most areas.

The presence or absence of certain symptoms is not necessarily determinative.  Those symptoms must ultimately result in the occupational and social impairment in the referenced areas.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  The treatment records and VA examination reports were indicative of occupational and social impairment that approximate the criteria for a 70 percent but no higher.  The findings of the VA examiners and treatment records demonstrated that the Veteran had occupational and social impairment with deficiencies in most areas such as work.  The Board finds in significant that the Veteran was eventually terminated from his job with the VA due to his inability hand the case load and stresses of working as a vocational rehabilitation specialist.  

The Board finds that for the time period beginning on September 23, 2013, the Veteran's psychiatric symptoms more nearly approximate a 70 percent, but no higher, rating.  38 C.F.R. § 4.7 (2015).  In granting the 70 percent rating beginning September 23, 2013, the Board has considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant the assigned rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

While the March 2015 VA examiner described the Veteran's social and occupation impairment as having a reduced reliability and productivity, the examiner also determined that the Veteran was unemployed from his job with VA, which signifies serious occupational impairment.  Additionally, the Veteran was found to have symptoms such as depressed mood, anxiety, suspiciousness, panic attacks that occurred weekly, chronic sleep impairments, and flattened effect.  The Board finds that those symptoms combined with the Veteran's being unemployable due to a psychiatric disability, lead to the Board to conclude that a 70 percent rating, but not higher, is warranted from September 23, 2013.  

The Board emphasizes, that for the period beginning September 23, 2013, the symptoms associated with the Veteran's service-connected psychiatric disability do not meet the criteria for the maximum 100 percent rating.  A 100 percent rating requires total occupational and social impairment due to psychiatric symptoms.  However, the Board finds that neither the delineated symptoms nor comparable symptoms are shown to be characteristic of the Veteran's psychiatric disability.  The evidence of record does not indicate that the Veteran has exhibited persistent delusions; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  As noted throughout the record, the Veteran is married and lives with his spouse and two children.  While the Veteran may not be able to work due to his psychiatric disability, he is not shown by the evidence of record to be totally socially impaired.  Therefore, the psychiatric symptoms shown do not support the assignment of a 100 percent schedular rating.

In addition to the absence of most of the symptoms listed in Diagnostic Code 9432 as characteristic of total occupational and social impairment, the Board also notes that none of the assigned GAF scores support the assignment of any higher rating during the period in question.  The Veteran has been assigned GAF score of 40 as of September 23, 2013. According to DSM-IV, GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).  In this case, the GAF scores of 40 are reflective of symptoms consistent the disability rating of 70 percent rating being granted during this period  However, the Board reiterates, as noted above, that the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the evaluation issue; rather, they must be considered in light of the actual symptoms of the Veteran's disorder (which provide the primary basis for the rating assigned).  38 C.F.R. § 4.126(a) (2015).  In this case, the extent and severity of the Veteran's actual psychiatric symptoms reported and/or shown during the entire appeal period are suggestive of occupational and social impairment with deficiencies in most areas.

Therefore, resolving reasonable doubt in favor of the Veteran, the Board finds that a rating of 70 percent, but not higher, is warranted as of September 23, 2013, but not earlier.  The preponderance of the evidence is against the assignment of any higher rating.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Final Matters and Extraschedular Consideration

The Board acknowledges that the Veteran is competent to report his psychiatric symptoms.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  There is no basis to question the credibility of those statements.  However, the Veteran is not competent to identify a specific level of disability of a psychiatric disability according to the appropriate diagnostic code.  Competent evidence concerning the nature and extent of the Veteran's service-connected bipolar disorder has been provided by VA medical professionals who have examined and treated him.  The medical findings directly address the criteria under which this disability is evaluated.  The Board finds those records outweigh the Veteran's subjective complaints of increased symptomatology.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2015).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to make the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The discussion above shows that the symptoms of the Veteran's bipolar disorder are fully contemplated by the applicable rating criteria.  The criteria include multiple psychiatric symptoms and encompassed the Veteran's psychiatric symptoms as shown in the VA examinations and treatment records.  There is neither evidence nor allegation of symptoms causing occupational and social impairment due to the Veteran's bipolar disorder that is not encompassed by the schedular rating assigned.  Therefore, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are adequate.  Consequently, referral for extraschedular consideration is not required under  38 C.F.R. § 3.321(b)(1) (2015).

A Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the rating of the individual disabilities fails to adequately compensate all the service-connected disabilities experienced in combination.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  However, in this case, the Veteran's other service connected disabilities that include knee disabilities and a stomach disability show no symptoms not otherwise accounted for in the rating criteria or are shown to require extraschedular consideration.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b)(1) (2015) .

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating greater than 30 percent for a psychiatric disability prior to September 23, 2013.  The Board finds that the preponderance of the evidence supports a rating of 70 percent, but not higher, for a psychiatric disability as of September 23, 2013.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial rating in excess of 30 percent prior to September 23, 2013, is denied.

Entitlement to a rating of 70 percent, but not higher, as of September 23, 2013, is granted.   


REMAND

The Veteran asserts that he is permanently unemployable due to service-connected disabilities, and that a TDIU rating is warranted as of April 4, 2014.  38 C.F.R. § 4.16 (2015).  The record indicates that the Veteran has not been gainfully employed since April 4, 2014.  The Board notes that the Veteran as also asserted that a TDIU rating is warranted from 2005 to 2009.  

VA will grant TDIU when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).

Under the applicable regulations, TDIU may be granted when it is established that the service-connected disabilities are so severe as to prevent securing or following substantially gainful employment.  If there are two or more service connected disabilities, there must be at least one disability rated 40 percent or more, and sufficient additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2015).

Service connection is in effect for a psychiatric disability rated 70 percent as of September 23, 2013.  The Veteran is also service connected for left knee arthritis, rated 20 percent; left knee instability, rated 20 percent; and a stomach disability, rated 10 percent.  The combined service-connected rating for compensation is 80 percent.  Therefore, the Veteran meets the criteria for consideration of TDIU pursuant to 38 C.F.R. § 4.16(a) (2015). 

The remaining question is whether the Veteran's service-connected disability renders him unemployable.  The sole fact that the Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating is in itself recognition that the disability makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment. In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

A June 2005 VA treatment record shows that the Veteran was admitted to the Ambulatory Opioid Substitution Program for treatment.  The Veteran reported that his knee disability interfered with his life.  It was noted that the Veteran had completed thirteen years of eduction and two months of technical training.  His usual or last job occupation was noted as unemployed and unskilled.  The Veteran reported that he experienced psychological or emotional problems during two days in the past 30 days which consisted of depression, anxiety, trouble understanding, concentrating, and remembering.  He denied any suicidal ideations.  The Veteran was diagnosed with cocaine and alcohol dependency and assigned a GAF of 30.  

A March 2007 VA examination report shows that Veteran's mental health problems would result in a moderate impairment in industrial capability due to impulsivity, difficulty following directions, and trouble getting along with co-workers.  The Veteran lived with his spouse and two children.  He reported that he spent most of the day just watching TV and trying to get housework done.  On occasion, he reported visiting with old friends.  Mental status examination was noted to be normal as the Veteran showed no evidence of clearly illogical or delusional thought processes.  The Veteran was also not shown to express any suicidal or violent ideations.  The Veteran was diagnosed with mood disorder not otherwise specified with cocaine and alcohol dependency.  He was assessed with a GAF score of 55.  

A May 2007 note from a VA counseling psychologist reported that the Veteran was looking forward to the summer semester and had outstanding grades.  Additionally, the psychologist reported that the Veteran showed no issues that would interfere with seeking employment.  

Vocational rehabilitation and employment records show that the Veteran was enrolled at Jackson State University from spring semester 2004 to the spring semester 2008 and maintained above a 3.00 grade point average.

A May 2013 statement submitted by the Veteran shows that he claimed TDIU from February 6, 2006, to May 2009.  He stated that during that time he was in school and unable to work or be successful in his school work.  

A July 2013 Statement from the Veteran reported that he was not claiming TDIU for the present time as he was employed.  He was however, claiming TDIU during 2005, 2006, 2007, and 2008 due to his bipolar disorder.  

A December 2013 Certification of Health Care Provider for Employee's Serious Health Condition (Family and Medical Leave Act). Showed that the Veteran would be incapacitated due to treatment from December 2013 to January 2014 due to psychiatric treatment lasting approximately one month.  

A January 2014 application for increased compensation based on unemployability shows that the Veteran was not claiming TDIU for the current period but only from 2005 to 2009.  The Veteran reported that during that time he was unemployed.  He reported that he had graduated college and had also received his master's degree.  

A June 2014 application for increased compensation base on unemployability shows that the Veteran reported being unemployed due to service-connected bipolar disorder as of February 2014 when he was employed by VA as a vocational rehabilitation specialist.  

A December 2014 correspondence from the Veteran's former employer, shows that the Veteran last worked on April 4, 2014, and was last paid in August 2014.  The employer reported that the Veteran was not working due to being absent without leave due to a disability noted as bipolar disorder.  

A December 2014 VA treatment record shows that medical personnel suggested that the Veteran should not return to his previous employment in vocational rehabilitation due to stresses involved in those duties.  

A March 2015 VA mental disorders examination report shows that the Veteran was diagnosed with bipolar disorder type I with anxiety distress moderately severe and alcohol use disorder in remission.  The examiner characterized the Veteran's social and occupation impairment as having a reduced reliability and productivity.  The examiner noted that the Veteran had attained a bachelor's degree in psychology in 2010 and then attained a master's degree in 2013.  It was noted that he had an undergraduate grade point average of 3.341 and a graduate school grade point average of 3.667.  The examiner reported that the Veteran was unemployed secondary to college attendance from 2004 to 2008.  From 2009 to 2014, the Veteran was noted to have worked at the VA and last worked in April 2014 after he was given a decreased case load and used his leave without pay.  The examiner reported that the Veteran had symptoms of a depressed mood, anxiety, suspiciousness, panic attacks that occurred weekly, chronic sleep impairments, mild memory loss, flattened effect and a difficulty in establishing and maintaining effective work and social relationships.  The examiner opined that the on the basis of the Veteran's diagnosis of a bipolar disorder in combination with the findings of the social security disability determination, with his job history of being unable to sustain employment, that the Veteran had met the criteria for TDIU.  Therefore, the examiner found that the Veteran's bipolar disorder was at least as likely as not the cause of his inability to sustain gainful employment.  

A May 2015 VA examination report shows that after a review of the Veteran's file, that the Veteran's service-connected bipolar disorder, which the examiner believed to be erroneous, did not cause any functional impairment which would interfere with the Veteran's ability to obtain and sustain gainful employment.  The examiner's rationale was that the Veteran was not diagnosed with bipolar disorder until thirteen years after discharge and records showed that the Veteran's depressive symptoms in service in June 1990 were due to alcohol abuse.  

The Board finds that additional development is required.  First, the Board finds that a retrospective opinion is required to determine if the Veteran's unemployment from 2005 to 2009 would warranted the assignment of TDIU.  While the Board acknowledges that the Veteran was going to college during that time period, an opinion as to whether the Veteran was able to obtain and maintain any form of gainful employment consistent with education and occupational experience is required prior to the Board adjudicating this matter.

For the claim of entitlement to a TDIU as of April 4, 2014, the Board finds that the VA examination opinion is inadequate as to this issue.  First, the Board finds that it is unclear if the March 2015 VA examiner's opinion was based on whether the Veteran was solely unable to maintain employment with the VA as a vocational rehabilitation specialist or if any other type of employment was also infeasible due to the Veteran's service connected disabilities.  

With regard to the May 2015 VA examiner's opinion,  the Board finds that opinion is of no probative value as it is clear the examiner provided an opinion addressing whether bipolar disorder was related to his active service.  Additionally, the examiner provide an inadequate rationale to support the conclusion that the Veteran's functional impairment did not interfere with his ability to obtain and sustain gainful employment.  Specifically, the rationale provided merely stated that the Veteran's bipolar disorder was not incurred in service.

The ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one, but a determination for the adjudicator.  The Board finds that the Veteran should be provided VA Social and Industrial Survey that provides a full description of the effects of the Veteran's service-connected disabilities on ordinary activities, to include employability during the retrospective periods. 38 C.F.R. § 4.10, 4.16 (2015); Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376 (2013).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated VA treatment records and associate them with the claims file. 

2.  Schedule the Veteran for a Social and Industrial Survey to ascertain the impact of the service-connected psychiatric disability, knee disabilities, and stomach disability on employability.  The claims folder contents must be made available for review and the surveyor must note that review in the report.  The VA Social and Industrial surveyor is requested to describe the Veteran's employment history.  The surveyor should provide a full description of the effects, to include all associated limitations, of the Veteran's psychiatric disability, knee disabilities, and stomach disability on ordinary activities, to include employability, taking into consideration her level of education, special training, and previous work experience, but not age or any impairment caused by nonservice-connected disabilities.  The examiner is also asked to discuss the periods of employment or lack thereof for (1) the period when he was not employed and pursuing a bachelor's degree full-time from 2005 to 2009, and (2) as of April 4, 2014, the last day he worked with VA as a vocational rehabilitation specialist.   The surveyor should discuss to what extent employability was affected during those periods by the service-connected psychiatric disability, knee disabilities, and stomach disability.  The surveyor should specifically opine for each period as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran was unable to secure or follow a substantially gainful occupation by reason of the service-connected disabilities.  All opinions expressed should be accompanied by supporting rationales.

3.  Then, readjudicate the claim.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


